DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a Final Office Action in response to applicant’s arguments filed on August 29, 2022

Claims 8 and 17 are cancelled
Claims 1, 9, 10, 18, and 19 are amended
Claim 1-7, 9-16, and 18-20 are pending

Examiner’s Note: The specification, paragraph 0019, identifies a processor as a hardware device.




Response to Arguments
1.) Applicant’s remarks filed on 8/29/20220 regarding 35 U.S.C. 102(a)(2) rejection of claims 8 and 17 have been fully considered, but is not persuasive. 	On page 7 of the remarks, the applicant argues: 	
 	“Although, Kohavi discloses "Performing image analysis and
 comparison of the webpage 150 or parts of the webpage 150 to known phishing  pages or genuine webpages or parts of genuine webpages of known phishing page targets/brands which are stored in resource''. Thus, the comparing of Kohavi is different than the comparing of the present Application. The present Application compares the information obtained from the visual aspects of the site to the sites title, copyright, and metadata to determine the legitimacy of the site. The comparing of Kohavi includes comparing the webpage to other known phishing pages.”

 	The examiner respectfully disagrees with the applicant. The claim limitation specifically requires that the legitimacy of a website be determined from any of the following items that can be found on a screen shot of a page: title, the copyright, and the metadata. That is, a page’s legitimacy may be determined using any one of the metadata, title, or copyright on a page’s content. Implicitly, a webpage screenshot may include any content that may be displayable on a webpage[e.g. copyright information, metadata information and/or title information]. As such Kohavi discloses in paragraph 0079 that a screenshot of a webpage may be analyzed, wherein the content of the screenshot that may be analyzed includes, without limitation, various parts of the page. The parts of the page may include, for example, logos of brands[i.e. titles]. This information may be subsequently compared to various phishing pages. Moreover, Kohavi further discloses in paragraph 0079 and fig. 3A that a visual comparison of a page’s content may be performed using machine learning to determine a page’s legitimacy. Therefore, by the broadest reasonable interpretation, Kohavi discloses the limitation of determining the site is legitimate or not based on comparing the brand from the screenshot with any of the title, the copyright, and the metadata



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 10, and 19 recite the limitation "the brand from the screenshot" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claims 2-9, 11-18, and 20 are similarly rejected due to their dependence on the independent claims. For the purpose of examination, this limitation is interpreted as “a brand from the screenshot”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date


1.) Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200036751, Kohavi

 	In regards to claim 1, Kohavi discloses a non-transitory computer-readable storage medium having computer-readable code stored thereon for programming one or more processors to perform steps of: 
obtaining a Uniform Resource Locator (URL) for a site on the Internet(see US 20200036751, Kohavi, fig. 2, where a message is scanned and an URL is detected[step 204]); 
responsive to the URL being suspicious for phishing, loading the site(see US 20200036751, Kohavi, para. 0070, If the message URL is validated in step 214 then in step 216, the HTML headers and content of the webpage are downloaded by fetchers 124, 134.)
analyzing the URL with a Machine Learning (ML) model to determine whether or not the site is suspicious for phishing(see US 20200036751, Kohavi, para. 0073, where a scan engine analyzes the URL of a webpage for suspicious characteristic, wherein machine learning processes are used to detect suspicious URLs using known phishing training datasets); 
to determine whether or not an associated brand of the site is legitimate or not(see US 20200036751, Kohavi, fig. 2 and para. 0078, where an image analysis performs a comparison[step 217] between the page favicons to stored brands in the resource DB); 
obtaining a title, a copyright, metadata, and a screenshot of a page associated with the URL(US 20200036751, Kohavi, para. 0073 and 0079, [0073]- In step 217 the validated message URL and the URL of webpage 150 are analyzed by fetcher 124 or scan engine 122 for suspicious characteristics including but not limited to: presence of brand names, multiple periods (dots), multiple slashes, multiple words, multiple characters, and length of words. Further, URL metadata (WhoIs analysis) is analyzed including but not limited to: date of domain registration, domain privacy, owner of domain, and so forth. Recently registered domains or domains that have no relation to the brand detected in the URL are considered suspicions. In some embodiments, machine learning processes are employed for detection of suspicious URLs based on a training dataset comprising known phishing URLs. The result of the URL analysis step 217 is a scoring of the analyzed URL as suspicious or not. In some embodiments, URL analysis is performed before step 214. URL analysis is a phishing score contributor.
[0079] -Performing image analysis and comparison of the webpage 150 or parts of the webpage 150 to known phishing pages or genuine webpages or parts of genuine webpages of known phishing page targets/brands which are stored in resource DB 132 and copy DB 128. The analysis is based on a screenshot of the page under analysis which is analyzed as a complete image or analyzed as multiple images in parts of the page. When the page images under analysis match or are sufficiently similar to those of known phishing page targets/brands, the page under analysis is likely to be a phishing page. For example, the phishing page of FIG. 3A is not identical to the genuine page of FIG. 3B but an approximate visual comparison based on machine learning techniques would establish that the page of FIG. 3A is an imitation of the genuine page of FIG. 3B and therefore likely a phishing page. Machine learning techniques are improved by each detection. Further, image analysis is used to detect the presence on webpage 150 of a logo or logos of brands[i.e. copyright] that are known phishing targets. As a non-limiting example, the presence of a brand logo on a page with a recently registered domain would be considered suspicious;); comparing the brand from the screenshot with any of the title, the copyright, and the metadata to determine the legitimacy of the site)(US 20200036751, Kohavi, para. 0035, In some embodiments, the analyzing is selected from the group consisting of: computing webpage fingerprints for multiple HTML page elements and comparing the webpage fingerprints to existing webpage fingerprints of known phishing page targets and known phishing sites; performing image analysis and comparison of the page favicon of the webpage to favicons known to be used in phishing pages and also genuine favicons of known phishing page targets; performing machine learning based image analysis and comparison of the webpage or parts of the webpage to known phishing pages or genuine webpages or parts of genuine webpages of known phishing page targets/brands; performing analysis of the CSS of the webpage and comparison of the webpage CSS to the CSS of known phishing pages or genuine webpages of known phishing page brands/targets; performing machine learning based image analysis of images found on the webpage to match[i.e. by comparing] the images to known genuine phishing target logos[i.e. title/copyright]; performing machine learning based analysis of the language used on the webpage; performing analysis of web forms for credential submission on the webpage; and a combination of the above.); and
responsive to the site being not legitimate for the brand, categorizing the URL for phishing and performing a first action based thereon(US 20200036751, Kohavi, para. 0089, It may thus be determined in step 230 following monitoring by central analyzer 138 of the newly detected URLs added to DB 132, that multiple analyzed link pages 152 are all leading to the same destination phishing webpage[i.e. illegitimate webpage] 150 and/or that a specific domain or group of domains are being used as part of a coordinated phishing attack outbreak. Central analyzer 138 then proactively classifies the link pages 152 and also any related domains as phishing domains in DBs 128 and 132 to block the outbreak.).  

 	In regards to claim 2, Kohavi discloses the non-transitory computer-readable storage medium of claim 1, wherein the steps further include responsive to the URL being not suspicious for phishing or the site being legitimate for the brand, categorizing the URL as legitimate and performing a second action based thereon(see US 20200036751, Kohavi, fig. 2, steps 220 and 226, when a determination is made that a URL is not a phishing page[i.e. legitimate], allowing a message).  

 	In regards to claim 10, Kohavi discloses a method comprising: obtaining a Uniform Resource Locator (URL) for a site on the Internet(see US 20200036751, Kohavi, fig. 2, where a message is scanned and an URL is detected[step 204]); analyzing the URL with a Machine Learning (ML) model to determine whether or not the site is suspicious for phishing(see US 20200036751, Kohavi, para. 0073, where a scan engine analyzes the URL of a webpage for suspicious characteristic, wherein machine learning processes are used to detect suspicious URLs using known phishing training datasets); responsive to the URL being suspicious for phishing, loading the site(see US 20200036751, Kohavi, para. 0070, If the message URL is validated in step 214 then in step 216, the HTML headers and content of the webpage are downloaded by fetchers 124, 134.)  to determine whether or not an associated brand of the site is legitimate or not(see US 20200036751, Kohavi, fig. 2 and para. 0078, where an image analysis performs a comparison[step 217] between the page favicons to stored brands in the resource DB); obtaining a title, a copyright, metadata, and a screenshot of a page associated with the URL(US 20200036751, Kohavi, para. 0073 and 0079, [0073]- In step 217 the validated message URL and the URL of webpage 150 are analyzed by fetcher 124 or scan engine 122 for suspicious characteristics including but not limited to: presence of brand names, multiple periods (dots), multiple slashes, multiple words, multiple characters, and length of words. Further, URL metadata (WhoIs analysis) is analyzed including but not limited to: date of domain registration, domain privacy, owner of domain, and so forth. Recently registered domains or domains that have no relation to the brand detected in the URL are considered suspicions. In some embodiments, machine learning processes are employed for detection of suspicious URLs based on a training dataset comprising known phishing URLs. The result of the URL analysis step 217 is a scoring of the analyzed URL as suspicious or not. In some embodiments, URL analysis is performed before step 214. URL analysis is a phishing score contributor.

[0079] - Performing image analysis and comparison of the webpage 150 or parts of the webpage 150 to known phishing pages or genuine webpages or parts of genuine webpages of known phishing page targets/brands which are stored in resource DB 132 and copy DB 128. The analysis is based on a screenshot of the page under analysis which is analyzed as a complete image or analyzed as multiple images in parts of the page. When the page images under analysis match or are sufficiently similar to those of known phishing page targets/brands, the page under analysis is likely to be a phishing page. For example, the phishing page of FIG. 3A is not identical to the genuine page of FIG. 3B but an approximate visual comparison based on machine learning techniques would establish that the page of FIG. 3A is an imitation of the genuine page of FIG. 3B and therefore likely a phishing page. Machine learning techniques are improved by each detection. Further, image analysis is used to detect the presence on webpage 150 of a logo or logos of brands[i.e. copyright] that are known phishing targets. As a non-limiting example, the presence of a brand logo on a page with a recently registered domain would be considered suspicious;); comparing the brand from the screenshot with any of the title, the copyright, and the metadata to determine the legitimacy of the site(US 20200036751, Kohavi, para. 0035, In some embodiments, the analyzing is selected from the group consisting of: computing webpage fingerprints for multiple HTML page elements and comparing the webpage fingerprints to existing webpage fingerprints of known phishing page targets and known phishing sites; performing image analysis and comparison of the page favicon of the webpage to favicons known to be used in phishing pages and also genuine favicons of known phishing page targets; performing machine learning based image analysis and comparison of the webpage or parts of the webpage to known phishing pages or genuine webpages or parts of genuine webpages of known phishing page targets/brands; performing analysis of the CSS of the webpage and comparison of the webpage CSS to the CSS of known phishing pages or genuine webpages of known phishing page brands/targets; performing machine learning based image analysis of images found on the webpage to match[i.e. by comparing] the images to known genuine phishing target logos[i.e. title/copyright]; performing machine learning based analysis of the language used on the webpage; performing analysis of web forms for credential submission on the webpage; and a combination of the above.); andresponsive to the site being not legitimate for the brand, categorizing the URL for phishing and performing a first action based thereon(US 20200036751, Kohavi, para. 0089, It may thus be determined in step 230 following monitoring by central analyzer 138 of the newly detected URLs added to DB 132, that multiple analyzed link pages 152 are all leading to the same destination phishing webpage[i.e. illegitimate webpage] 150 and/or that a specific domain or group of domains are being used as part of a coordinated phishing attack outbreak. Central analyzer 138 then proactively classifies the link pages 152 and also any related domains as phishing domains in DBs 128 and 132 to block the outbreak.).  

 	In regards to claim 11, Kohavi discloses the method of claim 10, further comprising Page 16 of 19Attorney Docket No.: 7603PATENT responsive to the URL being not suspicious for phishing or the site being legitimate for the brand, categorizing the URL as legitimate and performing a second action based thereon(see US 20200036751, Kohavi, fig. 2, steps 220 and 226, when a determination is made that a URL is not a phishing page[i.e. legitimate], allowing a message).  

 	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2. Claims 3, 4, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200036751, Kohavi in view of US 20200404000, Hayes

 	In regards to claim 3, Kohavi teaches the non-transitory computer-readable storage medium of claim 1. Kohavi does not teach wherein the steps further include prior to the analyzing, training the ML model with a set of training data including URL data including a first set of phishing URLs and a second set of legitimate URLs 	However, Hayes teaches wherein the steps further include prior to the analyzing, training the ML model with a set of training data including URL data including a first set of phishing URLs and a second set of legitimate URLs (see US 20200404000, Hayes, par. 0095, where machine learning is trained based on a dataset consisting of legitimate resources and phishing sites).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kohavi with the teaching of Hayes because a user would have been motivated to enhance user security and safety while using the internet services, taught by Kohavi, by utilizing profile information, taught by Hayes, in order to prevent access to potentially malicious websites(see Hayes, para. 0005)

In regards to claim 4, the combination of Kohavi and Hayes teach the non-transitory computer-readable storage medium of claim 3, wherein the steps further include updating the ML model with an updated set of training data (see US 20200404000, Hayes, para. 0111, where a machine learning model may be updated using captured data).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kohavi with the teaching of Hayes because a user would have been motivated to enhance user security and safety while using the internet services, taught by Kohavi, by utilizing profile information, taught by Hayes, in order to prevent access to potentially malicious websites(see Hayes, para. 0005)

 	In regards to claim 12, Kohavi teaches the method of claim 10. Kohavi does not teach further comprising prior to the analyzing, training the ML model with a set of training data including URL data including a first set of phishing URLs and a second set of legitimate URLs 	However, Hayes teaches further comprising prior to the analyzing, training the ML model with a set of training data including URL data including a first set of phishing URLs and a second set of legitimate URLs (see US 20200404000, Hayes, par. 0095, where machine learning is trained based on a dataset consisting of legitimate resources and phishing sites).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kohavi with the teaching of Hayes because a user would have been motivated to enhance user security and safety while using the internet services, taught by Kohavi, by utilizing profile information, taught by Hayes, in order to prevent access to potentially malicious websites(see Hayes, para. 0005)

 	In regards to claim 13, the combination of Kohavi and Hayes teach the method of claim 12, further comprising updating the ML model with an updated set of training data (see US 20200404000, Hayes, para. 0111, where a machine learning model may be updated using captured data). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kohavi with the teaching of Hayes because a user would have been motivated to enhance user security and safety while using the internet services, taught by Kohavi, by utilizing profile information, taught by Hayes, in order to prevent access to potentially malicious websites(see Hayes, para. 0005) 

 	In regards to claim 19, Kohavi teaches a server comprising: 
 memory storing computer-executable instructions that, when executed, cause the processor to obtain a Uniform Resource Locator (URL) for a site on the Internet(see US 20200036751, Kohavi, fig. 2, where a message is scanned and an URL is detected[step 204]), analyze the URL with a Machine Learning (ML) model to determine whether or not the site is suspicious for phishing(see US 20200036751, Kohavi, para. 0073, where a scan engine analyzes the URL of a webpage for suspicious characteristic, wherein machine learning processes are used to detect suspicious URLs using known phishing training datasets), responsive to the URL being suspicious for phishing, load the site(see US 20200036751, Kohavi, para. 0070, If the message URL is validated in step 214 then in step 216, the HTML headers and content of the webpage are downloaded by fetchers 124, 134.) to determine whether or not an associated brand of the site is legitimate or not(see US 20200036751, Kohavi, fig. 2 and para. 0078, where an image analysis performs a comparison[step 217] between the page favicons to stored brands in the resource DB), obtaining a title, a copyright, metadata, and a screenshot of a page associated with the URL(US 20200036751, Kohavi, para. 0073 and 0079, [0073]- In step 217 the validated message URL and the URL of webpage 150 are analyzed by fetcher 124 or scan engine 122 for suspicious characteristics including but not limited to: presence of brand names, multiple periods (dots), multiple slashes, multiple words, multiple characters, and length of words. Further, URL metadata (WhoIs analysis) is analyzed including but not limited to: date of domain registration, domain privacy, owner of domain, and so forth. Recently registered domains or domains that have no relation to the brand detected in the URL are considered suspicions. In some embodiments, machine learning processes are employed for detection of suspicious URLs based on a training dataset comprising known phishing URLs. The result of the URL analysis step 217 is a scoring of the analyzed URL as suspicious or not. In some embodiments, URL analysis is performed before step 214. URL analysis is a phishing score contributor.

[0079] - Performing image analysis and comparison of the webpage 150 or parts of the webpage 150 to known phishing pages or genuine webpages or parts of genuine webpages of known phishing page targets/brands which are stored in resource DB 132 and copy DB 128. The analysis is based on a screenshot of the page under analysis which is analyzed as a complete image or analyzed as multiple images in parts of the page. When the page images under analysis match or are sufficiently similar to those of known phishing page targets/brands, the page under analysis is likely to be a phishing page. For example, the phishing page of FIG. 3A is not identical to the genuine page of FIG. 3B but an approximate visual comparison based on machine learning techniques would establish that the page of FIG. 3A is an imitation of the genuine page of FIG. 3B and therefore likely a phishing page. Machine learning techniques are improved by each detection. Further, image analysis is used to detect the presence on webpage 150 of a logo or logos of brands[i.e. copyright] that are known phishing targets. As a non-limiting example, the presence of a brand logo on a page with a recently registered domain would be considered suspicious;); comparing the brand from the screenshot with any of the title, the copyright, and the metadata to determine the legitimacy of the site(US 20200036751, Kohavi, para. 0035, In some embodiments, the analyzing is selected from the group consisting of: computing webpage fingerprints for multiple HTML page elements and comparing the webpage fingerprints to existing webpage fingerprints of known phishing page targets and known phishing sites; performing image analysis and comparison of the page favicon of the webpage to favicons known to be used in phishing pages and also genuine favicons of known phishing page targets; performing machine learning based image analysis and comparison of the webpage or parts of the webpage to known phishing pages or genuine webpages or parts of genuine webpages of known phishing page targets/brands; performing analysis of the CSS of the webpage and comparison of the webpage CSS to the CSS of known phishing pages or genuine webpages of known phishing page brands/targets; performing machine learning based image analysis of images found on the webpage to match[i.e. by comparing] the images to known genuine phishing target logos[i.e. title/copyright]; performing machine learning based analysis of the language used on the webpage; performing analysis of web forms for credential submission on the webpage; and a combination of the above.); andresponsive to the site being not legitimate for the brand, categorize the URL for phishing and perform a first action based thereon(US 20200036751, Kohavi, para. 0089, It may thus be determined in step 230 following monitoring by central analyzer 138 of the newly detected URLs added to DB 132, that multiple analyzed link pages 152 are all leading to the same destination phishing webpage[i.e. illegitimate webpage] 150 and/or that a specific domain or group of domains are being used as part of a coordinated phishing attack outbreak. Central analyzer 138 then proactively classifies the link pages 152 and also any related domains as phishing domains in DBs 128 and 132 to block the outbreak.);
	Kohavi does not teach a network interface communicatively coupled to a network; 
a processor communicatively coupled to the network interface; and 
memory storing computer-executable instructions that, when executed 	However, Hayes teaches a network interface communicatively coupled to a network(see US 20200404000, Hayes, para. 0024, communications interface); 
a processor communicatively coupled to the network interface(see US 20200404000, Hayes, para. 0024, communications interface is coupled to a processor); and memory storing computer-executable instructions that, when executed(see US 20200404000, Hayes, para. 0024, communications interface is coupled to a processor and memory). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kohavi with the teaching of Hayes because a user would have been motivated to enhance user security and safety while using the internet services, taught by Kohavi, by utilizing profile information, taught by Hayes, in order to prevent access to potentially malicious websites(see Hayes, para. 0005)  

 	In regards to claim 20, the combination of Kohavi and Hayes teach the server of claim 19, wherein the computer-executable instructions that, when executed, further cause the processor to responsive to the URL being not suspicious for phishing or the site being legitimate for the brand, categorize the URL as legitimate and perform a second action based thereon(see US 20200036751, Kohavi, fig. 2, steps 220 and 226, when a determination is made that a URL is not a phishing page[i.e. legitimate], allowing a message).  


3.) Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200036751, Kohavi in view of US 20200073996, Wright

 	In regards to claim 5, Kohavi teaches the non-transitory computer-readable storage medium of claim 1. Kohavi does not teach wherein the ML model is based on features extracted from the URL 	However, Wright teaches wherein the ML model is based on features extracted from the URL(see US 20200073996, Wright, para. 0122, where a machine learning model may be trained on pre-processed information extracted from URLs).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kohavi with the teaching of Wright because a user would have been motivated to enhance the machine learning model, taught by Kohavi, by enabling domain-specific disambiguation of terms in the machine learned model in order to permit the models to generate context classifiers for the terms used in a searchable document(see Wright, para. 0038)

 	In regards to claim 14, Kohavi teaches the method of claim 10. Kohavi does not teach wherein the ML model is based on features extracted from the URL 	However, Wright teaches wherein the ML model is based on features extracted from the URL(see US 20200073996, Wright, para. 0122, where a machine learning model may be trained on pre-processed information extracted from URLs).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kohavi with the teaching of Wright because a user would have been motivated to enhance the machine learning model, taught by Kohavi, by enabling domain-specific disambiguation of terms in the machine learned model in order to permit the models to generate context classifiers for the terms used in a searchable document(see Wright, para. 0038) 


4.) Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200036751, Kohavi in view of US 20200073996, Wright and further in view of US 20170185904, Padmanabhan

 	In regards to claim 6, the combination of Kohavi and Wright teach the non-transitory computer-readable storage medium of claim 5. The combination of Kohavi and Wright do not teach wherein the features are extracted using Term Frequency Inverse Document Frequency (TFIDF) 	However, Padmanabhan teaches wherein the features are extracted using Term Frequency Inverse Document Frequency (TFIDF) (see US 20170185904, Padmanabhan, para. 0077, where text preprocessing includes using algorithm options that includes use of TFIDF).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Kohavi and Wright with the teaching of Padmanabhan because a user would have been motivated to enhance the features of the machine learning model, taught by the combination of Kohavi and Wright, by enabling a machine learning algorithm to capture information from a website in order to generate better predictive modelling(see Padmanabhan, para. 0004)

 	In regards to claim 15, the combination of Kohavi and Wright teach the method of claim 14. The combination of Kohavi and Wright do not teach wherein the features are extracted using Term Frequency Inverse Document Frequency (TFIDF) ) 	However, Padmanabhan teaches wherein the features are extracted using Term Frequency Inverse Document Frequency (TFIDF) ) (see US 20170185904, Padmanabhan, where text preprocessing includes using algorithm options that includes use of TFIDF). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Kohavi and Wright with the teaching of Padmanabhan because a user would have been motivated to enhance the features of the machine learning model, taught by the combination of Kohavi and Wright, by enabling a machine learning algorithm to capture information from a website in order to generate better predictive modelling(see Padmanabhan, para. 0004)  

5.) Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200036751, Kohavi in view of US 20200073996, Wright and further in view of US 20090077383, de Monseignat

 	In regards to claim 7, the combination of Kohavi and Wright teach the non-transitory computer-readable storage medium of claim 5. The combination of Kohavi and Wright do not teach wherein the features include a plurality of keywords in the URL, redirection in the URL, a suspicious Top-Level Domain (TLD), a non-standard port, fake Hypertext Transfer Protocol Secure (HTTPS), a Message Digest 5 (MD5) in the URL, a shortener in the URL, an @ symbol in the URL, an Internet Protocol (IP) address in the URL, and too many subdomains in the URL 	However, de Monseignat teaches wherein the features include a plurality of keywords in the URL, redirection in the URL, a suspicious Top-Level Domain (TLD), a non-standard port, fake Hypertext Transfer Protocol Secure (HTTPS), a Message Digest 5 (MD5) in the URL, a shortener in the URL, an @ symbol in the URL, an Internet Protocol (IP) address in the URL, and too many subdomains in the URL (see US 20090077383, de Monseignat, para. 0007, 0044, 0097, 0170, and 0203, where analyzing a document includes detecting a redirection, top level domains, IP links, ports, symbols, sub-domains, and MD5).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Kohavi and Wright with the teaching of de Monseignat because a user would have been motivated to enhance a user’s experience on the network, taught by the combination of Kohavi and Wright, by redirecting a user to a valid location when a link is determined to be malicious(see de Monseignat, para. 0007)

 	In regards to claim 16, the combination of Kohavi and Wright teach the method of claim 14. The combination of Kohavi and Wright do not teach wherein the features include a plurality of keywords in the URL, redirection in the URL, a suspicious Top-Level Domain (TLD), a non-standard port, fake Hypertext Transfer Protocol Secure (HTTPS), a Message Digest 5 (MD5) in the URL, a shortener in the URL, an @ symbol in the URL, an Internet Protocol (IP) address in the URL, and too many subdomains in the URL 	However, de Monseignat teaches wherein the features include a plurality of keywords in the URL, redirection in the URL, a suspicious Top-Level Domain (TLD), a non-standard port, fake Hypertext Transfer Protocol Secure (HTTPS), a Message Digest 5 (MD5) in the URL, a shortener in the URL, an @ symbol in the URL, an Internet Protocol (IP) address in the URL, and too many subdomains in the URL (see US 20090077383, de Monseignat, para. 0007, 0044, 0097, 0170, and 0203, where analyzing a document includes detecting a redirection, top level domains, IP links, ports, symbols, sub-domains, and MD5). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Kohavi and Wright with the teaching of de Monseignat because a user would have been motivated to enhance a user’s experience on the network, taught by the combination of Kohavi and Wright, by redirecting a user to a valid location when a link is determined to be malicious(see de Monseignat, para. 0007)  

6.) Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200036751, Kohavi in view of US 20210256681, Segal

 	In regards to claim 9, Kohavi teaches the non-transitory computer-readable storage medium of claim 1. Kohavi does not teach wherein the steps further include performing Optical Character Recognition on the screenshot to determine the text therein for the comparing 	However, Segal teaches wherein the steps further include performing Optical Character Recognition on the screenshot to determine the text therein for the comparing (see US 20210256681, Segal, para. 0010, where OCR is used to evaluate a screenshot to identify text error).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kohavi with the teaching of Segal because a user would have been motivated to supplement the image analysis algorithm, taught by Kosavi, by use of OCR in order to identify error text(see Segal, para. 0010)

 	In regards to claim 18, Kohavi teaches the method of claim 10. Kohavi does not teach further comprising performing Optical Character Recognition on the screenshot to determine the text therein for the comparing 	However, Segal teaches further comprising performing Optical Character Recognition on the screenshot to determine the text therein for the comparing (see US 20210256681, Segal, para. 0010, where OCR is used to evaluate a screenshot to identify text error).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kohavi with the teaching of Segal because a user would have been motivated to supplement the image analysis algorithm, taught by Kosavi, by use of OCR in order to identify error text(see Segal, para. 0010) 

 
 CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GREGORY A LANE/ Examiner, Art Unit 2438




/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434